968 F.2d 21
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Heulon PERRIN, Jr., Plaintiff-Appellant,v.Audrey F. WEIGEL, Deputy Clerk, U.S. Court of Appeals,Defendant-Appellee.
No. 91-1316.
United States Court of Appeals, Tenth Circuit.
June 22, 1992.

Before LOGAN, BARRETT and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
In this case Heulon Perrin, Jr. sued Audrey F. Weigel, a deputy clerk in the U.S. Court of Appeals in Denver, for notifying him that his motion to set a "trial date" in the court of appeals--presumably a submission date for the appeal--would not be established until appellant Perrin complied with Fed.R.App.P. 25(b) and (d), which requires proof of service on all parties of the papers that he files with the court.   The district court properly dismissed the complaint as frivolous.   We fully agree that no cause of action is stated in the complaint.


3
AFFIRMED.


4
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3